ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court a petition for the appointment of a trustee regarding the active or open legal files of Carol Sue Merlin; and
WHEREAS, it appears that Merlin has been absent from her solo practice and has failed to respond to inquiries of the Director’s Office; and
WHEREAS, it appears Carol Sue Merlin has been evicted from her office and Merlin’s landlord has been unable to make arrangements with Merlin regarding removal of client files and other possessions from Merlin’s office space, and Merlin’s client files will be sent to a storage facility; and
WHEREAS, it appears Merlin has approximately 50 client files and at least four of Merlin’s clients have been unable to retrieve their client files; and
WHEREAS, it appears no arrangement has been made for another lawyer to discharge Merlin’s responsibilities and attend to Ghent’s legal matters,
IT IS HEREBY ORDERED that Marcia A. Johnson, Director of the Office of Lawyers Professional Responsibility, is appointed trustee to inventory client files of Carol Sue Merlin, to return those files to the respective clients, and, if necessary, notify the clients of *372their need to retain counsel, and to take whatever other action seems indicated to protect the interests of the clients and other affected parties pursuant to Rule 27, Rules on Lawyers Professional Responsibility.
The immunity provisions of Rule 21(b), Rules on Lawyers Professional Responsibility, shall be extended to the Director as trustee for any acts of conduct on or after this date in the course of the official trustee duties.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice